Citation Nr: 1456112	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  12-10 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to educational assistance higher than the 80-percent rate under Chapter 33 of Title 38, United States Code (Post-9/11 GI Bill).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had creditable active duty (AD) service in the National Guard from October 2001 to March 2002, from March 2003 to April 2004, and from December 2008 to September 2009.  He also had active duty for training (ACDUTRA) from December 2007 to May 2008, from September 2009 to March 2011, and from July 2012 to October 2012.

He appealed to the Board of Veterans' Appeals (Board/BVA) from decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  In a September 2011 decision, he was awarded education benefits under the Post-9/11 GI Bill at the 
80-percent rate.  He appealed that decision, claiming entitlement to a higher rate.  A decision since issued in January 2012 recalculated his eligibility percentage as 70 percent.  A later February 2012 decision reestablished his education benefits at the 80-percent rate.  Therefore, this appeal addresses whether he is entitled to educational assistance higher than the 80-percent rate under the Post-9/11 GI Bill.

In November 2012, in support of his claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board (Travel Board hearing).  A transcript of the hearing has been associated with the claims file, so is of record.


FINDING OF FACT

The Veteran did not have 36 months of qualifying service after September 10, 2001, pursuant to 38 U.S. Code § 3301(1)(C), nor was he discharged from active duty due to physical disability.

CONCLUSION OF LAW

The criteria are not met for educational assistance higher than the 80-percent rate under the Post-9/11 GI Bill.  38 U.S.C.A. §§ 3301, 3311, 3313 (West 2014); 38 C.F.R. § 20.9640 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), redefined VA's duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  The VCAA was codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014), and the VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As part of this assistance, VA is required to notify the claimant of what they must do to substantiate their claim, including apprising them of their and VA's respective responsibilities in obtaining this necessary supporting evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

But this case does not involve a claim for benefits under 38 U.S.C.A., Chapter 51; rather, since the appellant is seeking entitlement to a higher level of education benefits under 38 U.S.C.A., Chapter 33, he is not a "claimant" within the meaning of the VCAA statute.  See Lueras v. Principi, 18 Vet. App. 435, 438-39 (2004) (VCAA notice and assistance provisions do not apply to Chapter 53 proceedings involving special provisions relating to benefits); Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) (VCAA does not apply to application for restoration of competency because it is not a Chapter 51 claim for benefits); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA does not apply to an application for a waiver of overpayment because it is not a Chapter 51 claim for benefits).  Similarly, since this is a matter under Chapter 33, the VCAA (and, it follows, its implementing regulations) is not for application in this appeal.


Nevertheless, the Veteran was duly apprised of the information and evidence needed to establish his entitlement to a higher level of benefits under Chapter 33 and given opportunity to present evidence and argument as to why he is entitled to these benefits.  This occurred in the notices of the decisions, the statement of the case (SOC) provided in November 2011, and the supplemental SOC (SSOC) in March 2012, as well as during his November 2012 Travel Board hearing.  Hence, he has had the required opportunity to be heard on this matter.

II. Analysis

In general, the amount of educational assistance payable under the Post-9/11 GI Bill is based on the aggregate length of creditable active duty after September 11, 2001.  38 C.F.R. § 21.9640(a).  The percentage of the maximum rate payable ranges from 40 percent for at least 90 days of active duty service to 100 percent for at least 36 months.  Id.  Specifically, eligibility for 80 percent of the maximum amount payable requires at least 24 months, but less than 30 months of active duty service after September 11, 2011; eligibility at the 90 percent rate requires at least 30 months, but less than 36 months of active duty service; and eligibility at the maximum (100 percent) rate requires either at least 36 months of active duty service or at least 30 continuous days, but also discharge due to service-connected disability.  Id.

For purposes of the Post-9/11 GI Bill, creditable active duty has various meanings, as follows.  For members of the regular components of the Armed Forces, qualifying active duty service is full-time duty other than active duty for training.  38 U.S.C.A. § 3301(1)(A).  For members of the reserve components of the Armed Forces, qualifying active duty includes service on active duty under a call or order to active duty under 10 U.S.C. §§ 688, 12301(a), 12301(d), 12301(g), 12302, or 12304 (i.e., under Title 10 authority).  38 U.S.C.A. § 3301(1)(B).  For members of the Army National Guard of the United States or the Air National Guard of the United States, in addition to service described above (for members of the regular and reserve components of the Armed Forces), qualifying active duty includes 
full-time service in the National Guard of a State for the purpose of organizing, administering, recruiting, instructing, or training the National Guard; or, in the National Guard under 32 U.S.C. § 502(f) (i.e., under Title 32 authority) when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  38 U.S.C.A. § 3301(1)(C).

Here, the Veteran's DD Form 214s and information received from the Department of Defense (DoD) reflect that he had active duty service from October 2, 2001 to March 29, 2002, from March 11, 2003 to April 2, 2004, and from December 10, 2008 to September 11, 2009.  His other periods of service from December 6, 2007 to May 15, 2008, from September 12, 2009 to March 17, 2011, and from July 15, 2012 to October 3, 2012 were deemed ACDUTRA.  He was not federal mobilized during these periods of ACDUTRA.

The Veteran testified during his Travel Board hearing that believes he is entitled to a higher rate of education benefits because 38 U.S.C.A. § 3301(1)(C) should be read as inclusive of ACDUTRA, since it specifically refers to training.  However, the Board interprets this statute as referring to members of the National Guard who were training or instructing others, so not to include members of the National Guard who were trainees (so those serving periods of ACDUTRA or inactive duty training (INACDUTRA)).  This interpretation is in keeping with the rest of the statute, which allows for qualifying active duty for those involved in recruiting and instructing others - in essence limiting the type of qualifying service those serving specific roles.  Interpreting the statute in the manner the Veteran suggests would be broadening it to apply to every person who serves in the National Guard, which seems contrary to the intent of the statute.  More importantly, the statute specifically states that active service as defined for members of the regular and reserve components of the Armed Forces also applies to members of the National Guard.  38 U.S.C.A. § 3301(1)(C).  And the statute specifically states that for members of the regular components of the Armed Forces, ACDUTRA does not count as qualifying active duty service.  38 U.S.C.A. § 3301(1)(A).  Accordingly, the Board finds that ACDUTRA is not qualifying active duty service for educational benefits purposes.

Therefore, by interpreting the statute in this manner - so not inclusive of periods of training, the Veteran's qualifying active service remains from October 2, 2001 to March 29, 2002, from March 11, 2003 to April 2, 2004, and from December 10, 2008 to September 11, 2009.  This adds up to 844 days, or approximately 27.73 months of qualifying service, which in turn correlates to the 80-percent rate for Post-9/11 GI Bill educational assistance.  38 C.F.R. § 21.9640(a).

Moreover, there is no evidence that the Veteran was discharged due to service-connected disability, which, again, would make him eligible for the higher rate of 100 percent education assistance, so long as he served at least 30 continuous days of active service.  Id.  His most recent DD Form 214, for his ACDUTRA from July to October 2012, reflects that his reason for separation was "release from active duty training."  He does not currently have any service-connected disabilities, although it does appear he has several pending claims.  But at present there is no indication he was discharged due to a service-connected disability, as required by 38 C.F.R. § 21.9640(a) for educational assistance at the higher 100 percent rate.

The Board acknowledges that the Veteran is competent to report his dates of service and the nature of such service, as these determinations are factual in nature.  However, his service records, particularly his separation records and information from the DoD, are more probative as they are the official references to the exact nature of his service at particular points in time.  Similarly, his understanding of the nature of his ACDUTRA, including whether it constituted qualifying active service, no matter how sincere, is patently inconsistent with the applicable statutes and regulations.

The Board is certainly sympathetic to the Veteran's claim; however, educational assistance benefits under Chapter 33 are prefaced on specific and unambiguous legal requirements, which simply have not been met.  The Board has no authority to grant claims on an equitable basis and, instead, is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 
440-41 (1998).

Accordingly, based on the evidence of record and the Veteran's contentions and testimony, there is no legal basis on which his claim for a higher rate of payment can be granted.  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to educational assistance higher than the 80 percent rate under Chapter 33 of Title 38, United States Code, is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


